Exhibit 99.1 For ReleaseImmediate Contacts(News Media) Tony Zehnder, Corporate Communications 312.396.7086 (Investors) Scott Galovic, Investor Relations 317.817.3228 Conseco Provides 2010 Earnings Outlook Carmel, Ind., December 08, 2009: Conseco, Inc. (NYSE: CNO), provided its outlook today for earnings for the full year 2010.The Company said it projects net operating income* of between $145 million and $170 million in 2010.“With all of the capital management actions we have taken over the last year and the changes in the financial markets, providing information regarding our operating income outlook at this time is important,” said Conseco CEO Jim Prieur. The pre-tax operating income (loss) of the Company’s segments in 2010 are projected to be as follows: · Bankers Life$200 - $225 million · Conseco Insurance Group$110 - $125 million · Colonial Penn $24 - $30 million · Corporate $(43) - $(47) million The projection assumes the continuation of the current interest rate environment in 2010, which, absent a change in the level and shape of the yield curve, will continue to negatively impact investment income and margins.The foregoing amounts also reflect the impact of the previously announced transactions with Wilton Re involving (1) the reinsurance, effective January 1, 2009, of a block of life insurance policies in the Conseco Insurance Group segment, which had pre-tax operating income in the first half of 2009 of approximately $3.8 million per quarter before overhead; and (2) the reinsurance, to be effective October 1, 2009, of 50% of a block of life insurance policies in the Bankers Life segment, which had pre-tax operating income before overhead on the portion of the block being reinsured of approximately $2 million in the third quarter of 2009.In addition, the expenses in conjunction with the previously announced merger of three of the Company’s insurance subsidiaries, which are expected to be approximately $6 million, are included in the corporate segment projection. - more - Conseco December 08, 2009 After giving effect to the items described above and the issuance of additional shares in the previously announced proposed public offering of common stock, the Company expects net operating income of between $0.60 and $0.70 per basic share and between $0.55 and $0.65 per diluted share in 2010. These projections are based on currently available information and a number of assumptions, including the impact of the current interest rate environment, that the Company believes are reasonable as of the date of this press release.However, there can be no assurance that the Company’s results will not be lower than expected. This press release does not constitute an offer to sell, or the solicitation of an offer to buy, any securities.A registration statement relating to common stock of the Company has been filed with the Securities and Exchange Commission but is not yet effective.These securities may not be sold nor may offers to buy be accepted prior to the time the registration statement becomes effective. About
